Citation Nr: 1633597	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  12-33 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for prostate cancer, and if so whether the reopened claim should be granted.

2.  Entitlement to service connection for kidney cancer.

3.  Entitlement to service connection for skin cancer.

4.  Entitlement to service connection for removal of the umbilical cord.

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

6.  Entitlement to service connection for urinary incontinence as secondary to the prostate cancer.

7.  Entitlement service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  

REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from January 1962 to January 1966.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The record before the Board consists of the electronic records in Virtual VA and the Veterans Benefits Management System.  The evidence of record includes VA treatment records that are listed with a receipt date in August 2016.  The record indicates that the VA treatment records dated prior to October 23, 2014, were of record prior to the most recent Supplemental Statement of the Case.  See December 20, 2011, February 22, 2012, and October 29, 2012, "insert document" screenshots; January 2012 rating decision; and October 2014 Supplemental Statement of the Case.  The treatment records dated from October 23, 2014, were associated with the record after the claims were last decided by the agency of original jurisdiction.  This evidence is not pertinent to the issues decided herein, however.  As such, there is no prejudice in deciding these issues at this time.  38 C.F.R. §§ 19.37, 20.1304.

In November 2014 and February 2015, the Veteran submitted evidence in support of his claims.  He has waived his right to have the evidence initially considered by the agency of original jurisdiction.  See November 2014 and February 2015 appellate briefs. 

The prostate issues are decided herein while the other issues on appeal are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran was denied entitlement to service connection for prostate cancer in an unappealed Board decision issued in February 2007; the subsequently received evidence includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.

2.  The Veteran was exposed to herbicides in service, and he has manifested prostate cancer to a compensable degree.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for prostate cancer.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for service connection for prostate cancer have been met.  
38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen

A.  Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

B.  Factual Background and Analysis

A claim for service connection for prostate cancer was denied in a February 2007 Board decision.  The Board determined prostate cancer did not begin during service, did not manifest within a year of separation from active service, and was not otherwise related to the Veteran's service.  The Veteran was notified of this decision but did not appeal the decision or move for reconsideration.  

The evidence added to the record after the Board denial includes evidence of VA's determination that U.S. Air Force veterans stationed at Nakhon Phanom between February 28, 1961, and May 7, 1975, may have been exposed to herbicides.  The Veteran is a US Air Force Veteran who served in Thailand in conjunction with the Royal Thai Air Force.  He has reported a tour of duty at the Nakhon Phanom air base.  The Board finds this evidence is not cumulative or redundant of the evidence previously of record, and it relates to an unestablished fact necessary to substantiate the claim, notably exposure to an herbicide that is a presumptive cause of prostate cancer.  Accordingly, reopening of the claim for service connection for prostate cancer is in order.

II.  Reopened Claim

A.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, prostate cancer shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(ii) are met, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Kidney cancer and skin cancers other than dermatofibrosarcoma protuberans are not subject to presumptive service connection on basis of herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B.  Analysis

The Veteran asserts that service connection is warranted for prostate cancer because it is due to his exposure to herbicides during his service in Thailand.

Medical evidence of record reflects that the Veteran is status-post radiation therapy for prostate cancer.  Thus, the central issue that the Board must address to resolve this claim is whether the Veteran was exposed to herbicides during his service in Thailand in order to award presumptive service connection for the disability.

VA's Compensation and Pension (C&P) Service has determined that special consideration of herbicide exposure on a factual or facts-found basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand bases when a veteran with service in Thailand during the Vietnam Era claims service connection for disability based on herbicide exposure.  See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C; see also C&P Bulletin May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense (DoD) document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Such claimants must have served with the U.S. Air Force or Army in Thailand during the Vietnam Era at one of the RTAFBs at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang during the period from February 28, 1961, to May 7, 1975.  Additionally, such claimants must have performed duties as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise have served near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.

A January 1965 service "over-all evaluation" report indicates that the Veteran had been performing the duties of "control technician and intercept control technician" and acting in an "advisory capacity" to Royal Thailand Air Force personnel in various positions for the period from January 1964 to January 1965.  Although the records do not specify the base at which the Veteran worked, the Board finds the Veteran's history of deployment to Nakhon Phanom is credible and consistent with his service.  

The Veteran's service records do not clearly show that he was exposed to herbicides while on active duty.  However, in written statements, the Veteran has reported being in close proximity to the perimeter of the base.  In support of these assertions, the Veteran submitted copies of photographs he claims show aircrafts on the flight line and buildings on base with what appears to be vegetation in close proximity.  Although the Veteran's service personnel records do not specifically confirm his service duties placed him in close proximity to the base perimeter, the various statements provided by the Veteran over the course of the claim have been consistent and the Board finds no reason to question his veracity.  Moreover, the copies of the photographs he provided tend to corroborate his assertions of having served in close proximity to areas of vegetation that were sprayed with herbicides along the base perimeter.

In sum, the evidence satisfactorily establishes that the Veteran was exposed to herbicides during active service and that he later manifested prostate cancer to a compensable degree.  Therefore, service connection is warranted for this disability on a presumptive basis.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for prostate cancer is granted.

Service connection for prostate cancer is granted.


REMAND

With respect to the skin and kidney cancer claims, the record includes a December 2012 statement from a VA physician in which the physician reported that the Veteran's "cancers, notably prostate cancer, could be attributed to Agent Orange exposure should he prove he was exposed."  In light of this evidence suggesting that the Veteran's skin and kidney cancers are related to his exposure to Agent Orange in service, the Board has determined that VA medical opinions concerning the etiology of these cancers are required before the Board decides the claims.  

It is not clear to the Board why the Veteran believes that service connection is warranted for removal of his umbilical cord; however, he may be contending that his umbilical cord was removed because of complications from his prostate cancer or the treatment for it.  Therefore, further development is also required before the Board decides this claim.   

Regarding the claim for service connection for COPD, based on the Veteran's history of occasional shortness of breath at the December 1965 separation examination and medical evidence of a current disability, a VA medical opinion concerning the etiology of the Veteran's COPD is required.  

Regarding the claim for service connection urinary incontinence, the Board finds an opinion is needed to determine whether the urinary incontinence is secondary to the service-connected prostate cancer, status-post treatment.   

Regarding the claim for service connection for a psychiatric disability, the Board finds an opinion is needed to determine whether the psychiatric disability is related to service or the service-connected prostate cancer.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the claims.

2.  Request the Veteran to clarify why he believes that service connection is warranted for removal of his umbilical cord.

3.  Then, afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of the COPD.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should state an opinion as to whether there is a 50 percent or better probability that the COPD began during service, is otherwise etiologically related to the Veteran's active service, was caused by a service-connected disability, or was permanently worsened by a service-connected disability.  

The rationale for the opinion(s) must be provided, with consideration of the in-service history of occasional shortness of breath.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of the urinary incontinence.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should state an opinion as to whether there is a 50 percent or better probability that the incontinence was caused by or permanently worsened by service-connected disability.  

The rationale for the opinion(s) must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  Afford the Veteran a VA examination by a psychologist or psychiatrist to determine the etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  

For each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder began in service, is otherwise etiologically related to service, was caused by the service-connected disability, or was aggravated by the service-connected disability.  The rationale for all opinions expressed must be provided, with consideration of the treatment for "emotional instability" in June 1962 and "mild anxiety" in February 1964 and the March 2011 VA examiner's determination that the Veteran had depressive disorder at least as likely as not secondary to multiple cancers.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

6.  Afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and extent of any residuals of the removal of the umbilical cord and the reason for the removal of the umbilical cord.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should identify any residuals of the removal of the umbilical cord.  The examiner should also provide an opinion as to whether there is a 50 percent or better probability that the umbilical cord was removed as a result of complications of the Veteran's prostate cancer or treatment for the prostate cancer.  

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

7.  Arrange for all pertinent evidence of record to be reviewed by a physician or physicians with sufficient expertise to address the etiology of the Veteran's skin and kidney cancers.  The physician should state an opinion with respect to each of the cancers as to whether there is a 50 percent or better probability that the cancer was caused by the Veteran's exposure to herbicides in service.  

The rationale for all opinions expressed must be provided.  If any required opinion cannot be provided, the physician should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.

8.  Undertake any other indicated development.

9.  Then, readjudicate the issues remaining on appeal.  If any benefit sought on appeal is not granted to the appellant's satisfaction, provide the appellant and his attorney with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


